Citation Nr: 0511872	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  02-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as a schizoaffective disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 13, 1978 to 
December 27, 1978.  At that time, he was discharged as 
unsuitable.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in March 2002, 
which denied service connection for schizoaffective disorder.  
In that decision, the RO noted its prior, August 1986 
decision denying service connection for a nervous condition, 
and stated that the claim remained denied because the 
evidence submitted was not new and material.  However, the RO 
reviewed the claim on the merits in its August 2002 statement 
of the case (SOC), and denied service connection for a 
nervous condition because the evidence of record did not show 
that the disability was incurred in or aggravated by service.  
The veteran requested a personal hearing at the RO, but this 
request was withdrawn in a December 2002 memorandum from the 
veteran's representative.

In November 2003, the Board remanded the claim for additional 
development, including a VA examination to determine whether 
the veteran's diagnosed schizoaffective disorder is related 
to service.  After that development was completed, see 
Stegall v. West, 11 Vet. App. 268, 271 (1998), the RO denied 
the claim in a January 2005 supplemental SOC (SSOC), stating 
that the evidence showed a current psychiatric disorder, but 
failed to show that it began in or was aggravated by service.


FINDINGS OF FACT

1.  The veteran was discharged as unsuitable after 15 days of 
service, based on a diagnosis of a personality disorder that 
preexisted service and was not aggravated thereby.

2.  The veteran has been diagnosed with a schizoaffective 
disorder.

3.  A May 2004 VA examiner found that the veteran's in-
service psychiatric symptoms that led to his discharge as 
unsuitable were the precursor to his current schizoaffective 
disorder, but that these symptoms preexisted service and were 
not aggravated thereby.

4.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's current schizoaffective 
disorder is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The veteran was discharged based on a diagnosis of a 
personality disorder, and such a disorder is not a disease or 
injury for which service connection may be granted.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2004).

2.  To the extent the veteran's in-service symptoms were a 
precursor to his current schizoaffective disorder, clear and 
unmistakable evidence reflects that these symptoms preexisted 
service and was not aggravated thereby.  38 U.S.C.A. §§ 1111, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.306 (2004).

3.  The veteran's schizoaffective disorder was not otherwise 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  The RO met this requirement here.  After 
receiving the veteran's May 2001 claim, the RO sent a June 
2001 letter informing him that his claim had been received 
and an August 2001 letter explaining VA's duties to notify 
and assist the veteran as to his claim for service 
connection, and the veteran's rights and responsibilities in 
this regard.  The RO did not take any adjudicative action 
until March 2002, when it issued its rating decision that the 
veteran appealed to the Board.  Thus, in compliance with 
Pelegrini, the RO provided VCAA notification to the veteran 
prior to its initial adjudicative action on his claim.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, slip 
op. at 7.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a SOC or 
SSOC, as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

These requirements were met in this case.  The RO's June 2001 
letter told the veteran it was working on his May 2001 claim 
and described what it was doing in this regard.  The August 
2001 letter told the veteran about the VCAA and explained 
what the evidence had to show in order to establish 
entitlement to service connection.  The letter also indicated 
the information or evidence needed from the veteran and the 
RO's duty to assist the veteran in obtaining this information 
or evidence.  The RO also wrote: "Tell us about any 
additional information or evidence that you want us to try to 
get for you."  In addition, after the Board remanded the 
veteran's claim, the AMC in a May 2004 letter again informed 
him of the evidence necessary to establish entitlement to 
service connection for his claimed schizoaffective disorder, 
as well as the respective responsibilities of VA and the 
veteran in obtaining evidence in support of this claim.  The 
AMC also wrote: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us."  The AMC again provided most of this 
information in its November 2004 VCAA letter and RO included 
in its January 2005 SSOC the text of VCAA implementing 
regulation 38 C.F.R. § 3.159 (2004).  Cf. Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (noting Board's failure to 
discuss whether RO's decision and SOC satisfied VCAA 
requirements in the absence of letter explaining VCAA).  
Thus, the RO complied with the VCAA notice content 
requirements, as it provided the information specified by 
Pelegrini, including indicating to the veteran that he should 
provide any information or evidence in his possession 
pertaining to his claim.

In addition, the veteran's service medical records (SMRs) as 
well as the private and VA treatment records identified by 
the veteran have been obtained.  Moreover, as directed by the 
Board, the AMC arranged for a VA examination to address the 
relationship between the veteran's schizoaffective disorder 
and his military service.  There is no indication that any 
other private or Federal records exist that should be 
requested, or that any pertinent evidence was not received.  
VA thus complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Factual Background

No defects relating to the veteran's psychiatric condition 
were noted on the September 1978 enlistment examination.  
Within one week of commencing active service, and while still 
at the Naval Training Center, the veteran was referred to the 
Naval Aptitude Board (NAB) with a diagnosis of personality 
disorder.  The NAB report noted the veteran's marginal work 
history including four jobs the previous two years, and found 
that after four days of training the veteran was still acting 
in a passive-aggressive fashion claiming not to have 
understood or forgotten orders or instructions and as a 
result did not complete assigned tasks.  A mental status 
examination revealed no evidence of psychosis or disabling 
neurosis.  The report also found no evidence indicating the 
veteran was currently in need of psychiatric hospitalization, 
noting that the veteran denied current suicidal ideation and 
intent, and was not considered suicidal.  The report also 
recounted the veteran's statement that he unsuccessfully 
attempted suicide by overdosing on Valium within a year prior 
to service.  Also noted were the veteran's poor performance 
rating during his less than 1 week of training and the 
lengthy time it took him to complete the psychiatric 
questionnaire.

A December 21, 1978 note indicated that the veteran was 
considered physically qualified for separation from active 
duty.  It also stated that no defects had been noted that 
would disqualify him from the performance of his duties or 
entitle him to disability benefits.  He was afforded the 
opportunity to object to this conclusion but did not do so, 
and signed his name acknowledging he understood this.

The NAB's December 21, 1978 conclusions and recommendations 
were that the veteran's qualifications did not warrant 
retention in service, that he was not in need of 
hospitalization, had not completed recruit training, and had 
been counseled concerning his deficiencies and afforded a 
reasonable opportunity to overcome them.  It was also stated 
that the veteran's condition existed prior to entry into 
service, and had no been aggravated thereby.

Based on the above, it was recommended that the veteran be 
discharged by reason of Convenience of the Government, and he 
was afforded an opportunity to submit a statement in his 
behalf, which would be considered before a final 
recommendation was made.  The veteran did not submit such a 
statement and he was discharged on December 27, 1978.

The first treatment record in the claims file is an October 
1999 private community mental health center (St. Francis 
Medical Center) yearly psychiatric evaluation, which 
indicates that the veteran had previously been evaluated in 
July 1998 and seen six times during the prior year at the 
Medication Management Clinic.  The veteran indicated in the 
Authorization and Consent to Release Information (VA Form 21-
4142) that he had been receiving treatment every three months 
since June 1996.  The July 1999 yearly psychiatric evaluation 
diagnosed the veteran with schizoaffective disorder.  St. 
Francis Medical Center progress notes through November 2001 
also contain this diagnosis, including a description of 
symptoms, but do not contain an opinion as to the etiology of 
this disorder.  April 2001 treatment notes from the veteran's 
admission to the UPMC Health System Western Psychiatric 
Institute and Clinic indicate symptoms such as complaints of 
depression for many months with auditory hallucinations and 
suicidal ideation.  At this time, the veteran noted auditory 
hallucinations since childhood, including name calling and 
whispering.  The April 2001 Discharge Summary indicated that 
the veteran had reported that he was first diagnosed with 
schizotypal personality in his 20s while in service.  At the 
time of the April 2001 discharge, the veteran denied suicidal 
and homicidal ideation and auditory hallucinations, although 
he did report intermittent episodes of auditory 
hallucinations.

January 2002 to November 2004 VA outpatient treatment (VAOPT) 
records contain numerous diagnoses of the veteran's 
schizoaffective disorder, noting that it was largely in 
remission in November 2002 and January 2003, but there is no 
opinion as to its etiology.  A January 2002 VAOPT note refers 
to the 1998 St. Francis hospitalization and April 2001 UPMC 
admission, and also the veteran's report that he first saw a 
mental health professional 6 years previously (1996) and that 
his psychiatric problems existed prior to that.  The veteran 
also noted a suicide attempt in his last year of high school.

At the May 2004 VA psychiatric examination, the veteran noted 
that he received counseling as a teenager due to difficulties 
in his relationship with his father.  He also reported 
keeping to himself with no real friends during high school 
and being prescribed Valium at that time, as well as a 
subsequent inability to maintain long term employment.  
According to the VA examiner, the veteran's medical records, 
including his previous history of counseling and anxiety 
treatment, and the May 2004 examination, indicate "that the 
veteran's difficulty during his brief stay in service was a 
direct continuation of previous and preexisting 
symptomatology and problems occurring prior to service."  
According to the VA examiner, while the veteran's 
uncooperative and unstable behavior patterns "were likely 
the precursor of his present schizoaffective disorder, they 
also clearly existed prior to service and were not in any way 
exacerbated by his brief time in basic training."  The 
examiner also stated that the veteran's statements regarding 
his childhood auditory hallucinations provided strong 
evidence that his psychiatric symptomatology predated his 
military service.


Applicable Legal Principles and Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.306 (2004).  38 U.S.C.A. § 1111 (West 
2002) provides that, in adjudicating claims under these 
service connection principles, "every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment."  This "presumption of soundness" can be 
rebutted, however, "where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."  Id.  Until recently, the regulation implementing 
38 U.S.C.A. § 1111-38 C.F.R. § 3.304(b)-provided that the 
presumption could be rebutted by a finding that clear and 
unmistakable evidence showed that an injury or disease 
existed prior to service.  However, 38 C.F.R. § 3.304(b) was 
ruled inconsistent with 38 U.S.C.A. § 1111 because the 
language and legislative history of that statute allowed the 
presumption to be rebutted only where clear and unmistakable 
evidence demonstrated both that the injury or disease existed 
before acceptance and enrollment and that the injury or 
disease was not aggravated by service.  This was the holding 
of VAOPGCPREC 3-2003 (July 16, 2003), a precedent opinion of 
the chief legal officer of VA that is binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002).  This holding was 
reiterated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 
F.3d 1089 (2004), which explained the process by which claims 
involving the presumption of soundness are to be adjudicated:

Where no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.

Id. at 1096.

In the present case, the veteran is presumed to have been in 
sound condition when he entered service on December 13, 1978 
because no defects were noted on his enlistment examination.  
He was discharged for what was termed a personality disorder.  
Such a disorder is not one for which service-connection can 
be granted.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2004).  
However, the May 2004 VA examiner suggested that the symptoms 
that resulted in the veteran's discharge from service, in 
particular his uncooperative and unstable behavior patterns, 
were likely the precursor to his currently diagnosed 
schizoaffective disorder.  To the extent the veteran's 
current schizoaffective disorder is thus related to the 
symptoms for which he was discharged from service, he would 
be entitled to service connection, unless there is clear and 
unmistakable evidence that this disorder existed prior to 
service and was not aggravated thereby, thereby rebutting the 
presumption of soundness.

For the following reasons, the Board finds that the 
presumption that the veteran was in sound condition when he 
entered service has been rebutted.  The veteran's psychiatric 
problems came to the attention of the authorities within days 
of commencement of basic training and there is no evidence of 
a particular triggering event, thus reflecting the likelihood 
that these problems existed previously.  Moreover, the NAB's 
psychiatric evaluation conducted at that time, noting among 
other things the veteran's suicide attempt within a year 
before service, found that the veteran's condition existed 
prior to service.  This contemporaneous medical judgment was 
echoed by the May 2004 VA examiner, who based his conclusion 
not only on the records of the veteran's brief military 
service, but also on evidence from subsequent treatment 
records reflecting the veteran's psychiatric problems and 
treatment prior to service.  See Grover v. West, 12 Vet. App. 
109, 112 (1999); Miller v. West, 11 Vet. App. 345, 348 
(1998).  Similarly, the NAB's contemporaneous examination and 
analysis and that of the May 2004 VA examiner reflect that 
the veteran's preexisting condition was not aggravated by his 
approximately 15 days of military service, as his condition 
did not demonstrably worsen during that time.  This 
conclusion is supported by the NAB's findings that, 
notwithstanding his preexisting condition, the veteran was 
physically qualified for separation, and was not disqualified 
from performance of his duties or entitled to disability 
benefits, a conclusion that the veteran did not challenge, 
and, more directly, that the veteran's preexisting condition 
was not aggravated by service.  The VA examiner echoed this 
conclusion, stating that the veteran's symptoms "were not in 
any way exacerbated" by his brief service.

Thus, the clear and unmistakable evidence of record, 
including competent, probative medical opinions rendered at 
the time of discharge and recently, reflect that, to the 
extent the veteran's in-service psychiatric symptoms were 
precursors to his current psychiatric disorder, these 
symptoms preexisted service and were not aggravated thereby.  
The government has thus met its burden and rebutted the 
presumption that the veteran was in sound condition at the 
time of entry into service.  The veteran is therefore not 
entitled to service connection benefits based on the 
relationship between his current schizoaffective disorder and 
the in-service symptoms said to be the precursor to this 
disorder.  Wagner v. Principi, 370 F.3d at 1096.

Moreover, the veteran's schizoaffective disorder has not 
otherwise been shown to be related to his military service.  
There was no other evidence of this disorder in service and 
the medical records reflect a 1998 diagnosis at the earliest, 
approximately 20 years after service, and even the veteran 
claimed treatment only in 1996, 18 years after service.  To 
the extent the veteran claims that he had this disorder prior 
to its diagnosis, he does not possess the medical expertise 
rendering such testimony competent.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).  Thus, the preponderance of the 
competent probative evidence of record reflects that the 
veteran did not have schizoaffective disorder in service, 
other than the precursor symptoms that preexisted service and 
were not aggravated thereby, and that there was no continuity 
of symptomatology of this disorder since the time of 
discharge.  38 C.F.R. § 3.303(b) (2004).  The benefit-of-the-
doubt doctrine is therefore not for application, and a 
finding of service connection on this basis is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

For the above reasons, service connection for an acquired 
psychiatric disorder, claimed as a schizoaffective disorder, 
must be denied.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, claimed as a schizoaffective disorder, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


